               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

JOHN LECHER-ZAPATA,

                   Plaintiff,                            4:19-CV-3053

vs.
                                                            ORDER
QBE INSURANCE CORPORATION,
a Wisconsin corporation, et al.,

                   Defendant.


      IT IS ORDERED:


      1.    The plaintiff's motion to extend (filing 25) is granted.


      2.    The plaintiff may respond to the defendants' pending
            motions to dismiss (filing 11; filing 14; filing 16) on or before
            August 30, 2019.


      3.    The defendants may reply in support of their respective
            motions on or before September 6, 2019.


      Dated this 29th day of July, 2019.


                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge
